Citation Nr: 1329135	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  06-04 079	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for degenerative joint disease (DJD) of the knees.

2.  Entitlement to service connection for DJD of the knees.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from December 1989 to February 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In January 2011, the Board denied a rating in excess of 40 percent for degenerative disc disease of the lumbar spine with a history of sciatica and remanded the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right and left knee disorders to the RO for the issuance of a State of the Case (SOC).  

The January 2013 SOC found that new and material evidence had been received and denied the claim on a de novo basis.  

The Board notes, however, that even if the RO determined that new and material evidence was presented to reopen the claim for service connection for DJD of the knees, such is not binding on the Board, which must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  

Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  A September 1997 rating decision denied service connection for DJD of the knees; the Veteran was notified of the decision later in September 1997 and did not timely appeal, nor was any new and material evidence submitted within the appeal period.

2.  A December 2003 rating decision found that new and material evidence had not been submitted to reopen the claim for service connection for DJD of the knees; the Veteran was notified of the decision later in December 2003 and did not timely appeal, nor was any new and material evidence submitted within the appeal period.

3.  Evidence received since the December 2003 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for DJD of the knees.

4.  The competent and probative evidence of record does not relate the Veteran's DJD of the knees to his military service.  


CONCLUSIONS OF LAW

1.  The September 1997 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  The December 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

3.  Evidence submitted since December 2003 to reopen the claim of entitlement to service connection for DJD of the knees is new and material, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

4.  DJD of the knees was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

As the Board is reopening the Veteran's claim for entitlement to service connection for DJD of the knees, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for DJD of the knees.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With regard to the Veteran's claim to for entitlement to service connection for DJD of the knees, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in October 2007, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  A subsequent VCAA letter was sent to the Veteran in June 2011.

In accordance with the requirements of VCAA, the letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private evidence was subsequently added to the claims files after the letters.  The Veteran was also informed in the letters as to disability ratings and effective dates if his claim was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA evaluation was conducted in March 2012, with an Addendum to the evaluation provided in October 2012.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2012 VA examination report, with October 2012 Addendum, obtained in this case is adequate, as it is predicated on a reading of relevant medical records in the Veteran's claims files and on examination of the Veteran.  The examiner considered all of the pertinent evidence of record and provided a rationale for the nexus opinion on file.  There is adequate medical evidence of record to make a determination on the service connection issue decided in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

New and Material Evidence

The Veteran seeks to reopen a claim of service connection for DJD of the knees, as he contends he has had knee pain since service and his current condition is related to his complaints in service.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has DJD of the knees due to service.  

The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The issue of service connection for DJD of the knees was originally denied by an unappealed rating decision in September 1997 because there was no evidence of DJD of the knees in service or within a year of service discharge.  A December 2003 unappealed rating decision denied service connection for DJD of the knees because no new and material evidence had been submitted.  The Veteran attempted to reopen his claim of service connection for DJD of the knees in July 2007.  The claim was denied in a February 2008 rating decision.  As noted above, the Veteran's testimony related to his knees at his February 2008 travel board hearing was considered a notice of disagreement to the February 2008 denial.  A SOC was issued to the Veteran in January 2013.  

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for DJD of the knees was certified by the RO to the Board in April 2013, and a letter was sent to the Veteran by the Board in May 2013 telling the Veteran that his appeal was at the Board.  A Written Brief Presentation was submitted on behalf of the Veteran in June 2013.  Consequently, this issue has been treated by VA as though it has been appealed.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

The evidence on file at the time of the December 2003 RO decision consisted of the Veteran's service treatment records and VA treatment and evaluation reports dated from April 1991 to September 2003.  

The Veteran's service treatment records reveal that he complained of right knee problems in July 1990.  X-rays of the right knee were normal.  Synovitis of the right knee was diagnosed.   VA treatment records for March 1993 reveal a one week history of right knee problems; the impression was that the Veteran had locking of the knee.  The Veteran was examined by VA in May 1997 for knee pain.  X-rays of the knees were normal.  DJD of the knees was diagnosed.  The Veteran complained in September 2003 that his right knee pain was getting worse.  

Evidence received since December 2003 consists of an April 2008 travel board hearing transcript, VA treatment records beginning in January 2004, a VA examination report dated in March 2012, an October 2012 addendum to the March 2012 report, and written statements by and on behalf of the Veteran.  

According to the March 2012 evaluation report, X-rays in March 2012 showed spurring in each knee.  The Board has reviewed the evidence received into the record since the December 2003 RO denial and finds that new and material evidence has been submitted sufficient to reopen the claim for service connection for DJD of the knees.  The March 2012 X-rays showing spurring of the knees is new because it has not previously been received by VA, as the prior X-rays in May 1997 were normal, and it is material because it relates to the issue of symptomatology since service and raises a reasonable possibility of substantiating the claim for service connection for DJD of the knees, as it bears upon one element of a claim for service connection.


Service Connection

The Veteran has contended that service connection for DJD of the knees is warranted because he injured his knees while marching in service and has had knee problems ever since service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Service connection may be presumed for certain chronic diseases, such as DJD, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2012).
In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);
(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

The Veteran's service treatment records reveal a May 1990 notation of complaints of low back pain and a history of tendonitis of the right knee.  The impressions were acute low back sprain and left extremity probably not organic.  He was sent to physical therapy for his back, where he said that his low back pain radiated to his right knee.  The Veteran complained in July 1990 of right knee popping when he walked and of the knee sometimes giving way; X-rays of the knee were considered within normal limits.  Synovitis of the right knee was diagnosed.  He was seen later in July 1990 for continued problems with the right knee, including episodes of locking; examination did not show any instability or loss of motion of the knee.

VA treatment records for March 1993 reveal a one week history of right knee problems; the impression was that the Veteran had locking of the knee.  The Veteran was examined by VA in May 1997 for knee pain.  X-rays of the knees were normal.  DJD of the knees was diagnosed.  The Veteran complained in September 2003 that his right knee pain was getting worse.  The assessment in VA treatment records for October 2007 was right knee pain.  Knee pain was noted in October 2009.  The Veteran complained in VA treatment reports in March 2012 that he started having right knee problems in 1990 that eventually included his left knee.  He worked as a machine operator from 2007 to 2010, which included lifting and using a fork lift.  His knee pain intensity was 6-8/10 and was aggravated by movement and improved by laying flat.  

The Veteran complained on VA evaluation in March 2012 of knee pain that was aggravated by sitting and walking for more than five minutes; the pain was alleviated by stretching, medication, and rest.  It was noted that he used a cane and a knee brace on a regular basis.  Physical examination of the knees showed less movement than normal; pain on movement; and interference with sitting, standing, and weight-bearing.  X-rays in March 2012 showed minimal spurring in the right knee and mild spurring in the left knee.  DJD was diagnosed, and the examiner concluded, based on examination of the Veteran and review of the claims files, that the Veteran's DJD of the knees was less likely than not incurred in or caused by service because there was no notation of a knee injury in service and because the Veteran's knee pain was attributable to a physically strenuous occupation.

An October 2012 Addendum report from the examiner who examined the Veteran in March 2012 was added to the file.  The examiner noted that the Veteran's service treatment records included a diagnosis of left extremity probably not organic in May 1990 and a diagnosis of synovitis of the right knee in July 1990.  The examiner opined that synovitis does not progress to DJD or minimal spurring of the knee.  Consequently, the examiner concluded that his medical opinion was unchanged from the opinion noted in the March 2012 evaluation.  

Based on the above evidence, the Board finds that the evidence of record fails to establish that the Veteran has DJD of the knees due to service.  Although the Veteran complained of a right knee problem in service, and synovitis of the right knee was diagnosed, there was no evidence of DJD of either knee in service or within the first year after service discharge.  The initial post-service complaints of a knee problem were in March 1993, more than two years after discharge, when the Veteran complained of a one week history of right knee problems.  DJD of the knees was first diagnosed in May 1997, although X-rays at the time were considered to be within normal limits.  The initial X-ray evidence of DJD of the knees was on VA evaluation in March 2012, when spurring of the right knee was described as minimal and spurring of the left knee was mild.   Moreover, the only nexus opinion on file, in March 2012 ,with an Addendum in October 2012, which is based on a review of the claims files and a physical examination and which contains a rationale for the opinion, is probative evidence against the claim.   

The Board acknowledges the Veteran's lay statements that he has had symptoms of knee pain continuously since service, and that the evidence shows a current diagnosis of DJD of the knees, which is a chronic disease and may be found to be service-connected when there is evidence of continuity of symptomatology of the condition noted during service.  38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although complaints of knee pain in service and after discharge are shown in the evidence of record, the Board does not afford them significant probative value.  While the Veteran is both competent and credible to report his symptoms of knee pain since service discharge, he is not competent to say that his knee symptoms in service were symptoms of DJD, as he is not competent to render a medical diagnosis, or to opine as to whether his currently diagnosed DJD of the knees is related to service.  See Barr, 21 Vet. App. at 307 (holding that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concluding that certain disabilities are not conditions capable of lay diagnosis).  Moreover, the medical evidence of record does not support a finding that the Veteran has had chronic DJD due to service, as discussed above.  Accordingly, the Board does not find the Veteran's lay statements to be competent evidence that he has had DJD of the knees continuously since service discharge.

Lastly, the Board notes that reopening and adjudicating the Veterans appeal on the merits is not a due process violation because the RO reopened the claim and denied the claim on the merits in the January 2013 SOC.  Therefore, the Board's decision represents the Veteran's entitlement to one review on appeal.  Disabled American Veterans  (DAV) v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

Because all of the requirements for service connection are not shown, the Veteran does not have DJD of the knees due to service.  The Board also finds that the preponderance of the evidence is against the Veteran's service connection claim, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).










ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for DJD of the knees is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for DJD of the knees is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


